Title: Abigail Adams to John Adams, 14 August 1776
From: Adams, Abigail
To: Adams, John


     
      Boston August 14 1776
     
     Mr. Smith call’d upon me to day and told me he should set out tomorrow for Philadelphia, desired I would write by him. I have shewn him all the civility in my power since he has been here, tho not all I have wished too. Our Situation and numerous family as well as sick family prevented our asking him to dine. He drank tea with us once and Breakfasted once with us. I was much pleasd with the account he gave us of the universal joy of his province upon the Establishment of their New Government, and of the Harmony subsisting between every branch of it. This State seems to be behind hand of their Neighbours. We want some Master workmen here. Those who are capable seem backward in this work and some who are so tenacious of their own perticuliar plan as to be loth to give it up. Some who are for abolishing both House and Counsel, affirming Buisness was never so well done as in provincial Congress, and they perhaps never so important.
     Last Sunday after Service the Declaration of Independance was read from the pulpit by order of Counsel. The Dr. concluded with asking a Blessing upon the united States of America even untill the final restitution of all things. Dr. Chancys Chauncy’s address pleasd me. The Good Man after having read it, lifted his Eyes and hands to Heaven—God Bless the united States of America, and Let all the People say Amen. One of His Audiance told me it universally struck them.
     I have no News to write you, I am sure it will be none to tell you that I am ever yours,
     
      Portia
     
    